Citation Nr: 0842256	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-34 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from March 1982 to September 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for bilateral plantar 
fasciitis and assigned a noncompensable disability rating, 
effective October 2002.  

In October 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the claims file.  



FINDINGS OF FACT

1.  The competent and probative evidence of record prior to 
November 2006 demonstrated that the veteran's service-
connected plantar fasciitis was characterized by normal 
limitation of motion of the ankle, with no objective evidence 
of painful motion, swelling, or muscle spasm.  The evidence 
has also failed to show inward bowing of the tendo achillis, 
pain on manipulation of the feet, swelling on use of the 
feet, characteristic callosities, or marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation.  

2.  With consideration of the doctrine of resolving 
reasonable doubt in favor of the veteran, the Board finds 
that the VA examiner's observation of metatarsalgia, or 
Morton's syndrome, for the first time during a VA examination 
on November 29, 2006, with pain in the ball of the foot, 
supports a 10 percent disability rating from that date.  



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the schedular criteria for an evaluation of 10 
percent have been met for service-connected bilateral plantar 
fasciitis, effective from November 29, 2006.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Diagnostic Code 5279 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the veteran is challenging the initial 
disability rating assigned following the grant of service 
connection.  In Dingess, supra, the Court of Appeals for 
Veterans Claims held that, in cases where service connection 
has been granted and an initial disability rating has been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to service has been fulfilled.  
Id. at 490-91.  Here, the RO sent the veteran a letter in 
December 2004 which fully addressed all required notice 
elements and was sent prior to the initial RO decision that 
granted service connection.  Thus, because the notice that 
was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied and additional notice pursuant to Vazquez-Flores, 
supra, is not needed.  

Finally, the Board notes the RO sent the veteran a letter in 
November 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
medical records from the private physicians who have treated 
the veteran since service.  The veteran was also afforded VA 
examinations in December 2004 and November 2006.  


In this regard, the veteran and his representative recently 
argued that a new VA examination is necessary because the VA 
examinations provided in December 2004 and November 2006 were 
inadequate.  The Board has carefully considered the veteran's 
arguments; however, we find that, together, the examiners who 
conducted the December 2004 and November 2006 VA examinations 
provided thorough and comprehensive medical evidence of the 
veteran's service-connected disability, as they examined the 
veteran's feet, took X-rays, and commented on his functional 
limitation.  Therefore, the Board finds there is adequate 
medical evidence of record to rate the disability at issue, 
and a new VA examination is not needed in this case.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for bilateral plantar fasciitis was 
established in March 2005, and the RO assigned a 
noncompensable (zero percent) disability rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5020, effective 
October 2002.  The veteran has asserted that his service-
connected bilateral plantar fasciitis warrants an initial, 
compensable disability rating.  

As noted, the RO granted a noncompensable (0 percent) 
disability rating under DC 5299-5020.  The veteran's specific 
disability is not listed in the Rating Schedule, and the RO 
assigned DC 5299-5020 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded as the first two numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20.  
The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.71a, DC 5020, for synovitis.  A note 
associated with DC 5020 provides that synovitis will be rated 
on limitation of motion of the affected parts, as 
degenerative arthritis, except for gout, which will be rated 
under DC 5002.  

Degenerative arthritis is evaluated under DC 5003, which 
provides that degenerative arthritis, when substantiated by 
X-rays, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note 1 accompanying DC 5003 states that the 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based upon limitation of motion.  
Note 2 states that the 20 percent and 10 percent ratings 
based on X-ray findings will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024.  
38 C.F.R. § 4.71a, DC 5003.

Limitation of motion of the feet/ankle is evaluated under DC 
5271, which provides that limited motion warrants a 10 
percent rating when moderate and 20 percent rating when 
marked.  In evaluating the veteran's claim under DC 
5003/5271, the pertinent evidence of record shows that his 
service-connected plantar fasciitis does not cause limitation 
of motion in either of his feet.  In this regard, the 
December 2004 VA examination report reflects that he was able 
to demonstrate normal range of motion in both ankles, with no 
evidence of painful motion or swelling.  Although the 
November 2006 VA examiner did not evaluate the veteran's 
range of motion in his ankles, the examiner noted there was 
no evidence of painful motion or swelling.  In addition, the 
veteran recently testified that his range of motion is 
"okay."  As a result, the Board finds the veteran has never 
demonstrated limitation of motion in his ankles which 
warrants a compensable disability rating under DC 5271.  
Moreover, although the bilateral plantar fasciitis involves 
two major joints, there is no objective evidence of painful 
motion or swelling associated with the veteran's service-
connected disability.  Therefore, DC 5020, by way of DCs 5003 
and 5271, does not assist the veteran in obtaining a higher, 
compensable disability rating.  

In order to provide the veteran with the highest possible 
disability rating, the Board has considered his service-
connected plantar fasciitis under all other potentially 
applicable diagnostic codes.  

Under DC 5279, a 10 percent rating is warranted for anterior 
metatarsalgia, or Morton's disease, whether bilateral or 
unilateral.  In this regard, the November 2006 VA examiner 
noted that objective examination of the veteran's feet 
revealed Morton's syndrome.  The Board notes that 
metatarsalgia, or Morton's syndrome, is defined as pain and 
tenderness in the metatarsal region, which is the part of the 
foot between the tarsus and the toes.  See Dorland's 
Illustrated Medical Dictionary 1023, 1058 (28th ed. 1994).  
In this case, the November 2006 VA examination shows that the 
veteran's disability is manifested by pain in the ball of his 
foot, or metatarsus.  There is no evidence dated prior to 
November 29, 2006, which shows that he had metatarsalgia 
associated with his service-connected disability.  Therefore, 
the Board finds that a 10 percent disability rating is 
warranted for the service-connected bilateral plantar 
fasciitis under DC 5279, effective from November 29, 2006.  

As noted, the Board has considered service-connected 
disability under all other potentially applicable diagnostic 
codes; however, he has never been shown to have weak foot, 
claw foot, unilateral hallux valgus or rigidus, or malunion 
or nonunion of the tarsal or metatarsal bones.  Therefore, 
38 C.F.R. § 4.71a, DCs 5277, 5278, and 5280 to 5283 are not 
for application in this case.  

The Board has also considered the veteran's disability under 
DC 5276, for acquired flatfoot, which provides that a 
noncompensable disability rating is warranted for a mild 
disability, with symptoms relieved by built-up shoe or arc 
support; a 10 percent rating is warranted for a bilateral or 
unilateral, moderate disability, with weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulations and use of the feet; a 30 
percent rating is warranted for a severe bilateral disability 
manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  The maximum 50 percent evaluation is warranted 
where a pronounced bilateral disability is manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

As to DC 5276, the November 2006 VA examination report 
reflects that X-rays of the veteran's feet revealed bilateral 
pes planus.  The November 2006 examiner noted that the 
veteran's disability causes pain, stiffness, fatigability, 
and lack of endurance in both feet, but there was no 
objective evidence of swelling, heat, redness, painful 
motion, instability, or weakness seen on examination.  
However, the weight-bearing line was medial to the great toe 
and there was evidence of marked pronation.  

The Board notes the veteran is shown to have flatfoot, or pes 
planus, and exhibits a few of the symptoms listed under DC 
5276, namely the weight-bearing line medial to the great toe, 
pain on use of the feet, and marked pronation.  However, he 
has never manifested inward bowing of the tendo achillis or 
pain on manipulation of the feet in order to warrant a 10 
percent rating under DC 5276.  Nor has he been shown to have 
swelling on use of the feet, characteristic callosities, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation so as to warrant a 30 or 50 percent 
rating under DC 5276.  In addition, the veteran testified 
that he uses orthotic shoe inserts, which give him relief, 
albeit minimal.  Therefore, the Board finds DC 5276 does not 
assist the veteran in obtaining a higher disability rating 
that the 10 percent rating assigned herein.  

Under DC 5284, a 10 percent rating is warranted for a foot 
injury if moderate, a 20 percent rating if moderately severe, 
and a 30 percent rating when severe.  In evaluating this 
claim, the Board notes the evidence clearly shows the 
veteran's service-connected bilateral plantar fasciitis 
causes pain, stiffness, fatigability, and lack of endurance 
in both feet, with the weight-bearing line medial to the 
great toe and evidence of marked pronation.  The November 
2006 VA examiner also noted the veteran had functional 
limitation of standing for up to one hour due to limited 
mobility.  Nevertheless, the veteran has normal range of 
motion, with no painful motion or swelling.  In addition, the 
veteran's bilateral plantar fasciitis is relieved, in part, 
by his orthotic shoe inserts and physical therapy.  See 
October 2008 Travel Board hearing transcript.  Therefore, the 
Board finds the veteran's bilateral plantar fasciitis is a 
moderate disability which warrants no more than a 10 percent 
rating under DC 5284.  Thus, DC 5284 does not assist the 
veteran in obtaining a higher disability rating that than 
assigned herein.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
us to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the veteran's claim under DeLuca, supra, the 
Board notes the veteran has complaints of pain, especially 
after standing or walking for long periods of time.  The 
November 2006 VA examiner also noted the veteran had limited 
mobility due to his service-connected disability.  The Board 
finds, however, that any functional limitation due to pain 
has already been contemplated by the 10 percent rating under 
DC 5279.  Therefore, a disability rating higher than 10 
percent based on pain pursuant to DeLuca and 38 C.F.R. 
§§ 4.40 and 4.45 is not warranted.  

In summary, for the reasons and bases set forth above, giving 
the benefit of the doubt to the veteran and applying the 
staged-rating holding in Fenderson v. West, supra, the Board 
concludes that, as of November 29, 2006, an increased rating 
to 10 percent, but no higher, is warranted under Diagnostic 
Code 5279.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  




ORDER

As of November 29, 2006, entitlement to an evaluation of 10 
percent for service-connected bilateral plantar fasciitis is 
granted, subject to the statutes and regulations pertaining 
to the payment of monetary benefits.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


